DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status  	The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims

 	Claims 50-73 are pending in the application.
 					Election/Restrictions 	 Restriction to one of the following inventions is required under 35 U.S.C. 121: 	Group I.  (Claims 50-62) drawn to a reduced pressure subcutaneous tissue treatment apparatus comprising: (a) sleeve having an opening; (b) hollow manifold insertable to (a); and (c) flange coupled to (b), classified inA61M1/90.  	Group II.  (Claims 63-69) drawn to a reduced pressure subcutaneous tissue treatment apparatus comprising: (a) sleeve having an opening; (b) hollow manifold insertable to (a); and (d) end cap, classified in A61M1/915.

	Group III.  (Claim 70-73) drawn to a reduced pressure subcutaneous tissue treatment apparatus comprising: (a) sleeve having an opening; (b) hollow manifold insertable to (a); and (e) delivery conduit, classified inA61M1/912.

	Inventions I and II and I and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination of Group I (claims 50-62) does not require the particulars of the subcombination of Group II (claims 63-69) because the (d) end cap of Group II is not required for the operation of the apparatus of Group I, wherein elements (a), (b), and (c) of Group I can operate to suction subcutaneous tissue fluids without the (d) end cap of Group II.  Similarly, the combination of Group I (claims 50-62) does not require the particulars of the subcombination of Group III (claims 70-73) because the (e) delivery conduit of Group III is not required for the operation of the apparatus of Group I, wherein elements (a), (b), and (c) of Group I can operate to suction subcutaneous tissue fluids without the (e) delivery conduit of Group III.  The subcombination has utility in other combinations for use as an organic chemical suction collection device.

 	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. See MPEP § 806.05(c)). 
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:  	 	(a) the inventions require a different field of search as searching different classes /subclasses or electronic resources; and 		(b) the inventions require using different search strategies and/or search queries.    	In the present case, the different inventions require searching in different classes and employing different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
 					Conclusion 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781